UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7524


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KURT SHAWN HANEIPH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:96-cr-00227-CMH-1)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Kurt Shawn Haneiph, Appellant Pro Se. William Neil Hammerstrom,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kurt     Haneiph    appeals      the    district        court’s      order

denying his 18 U.S.C. § 3582(c) (2006) motion.                   We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Haneiph,    No.     1:96-cr-00227-CMH-1       (E.D.      Va.     filed    July    14,

entered July 15, 2008).

               We   grant   Haneiph’s     motion    to    file      a   supplemental

appendix.      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented        in   the    materials

before   the    court   and    argument     would   not    aid      the   decisional

process.

                                                                            AFFIRMED




                                        2